—In an action to recover damages for personal injuries, etc., nonparties Kenneth L. Brown and Rivkin, Radler & Kremer appeal from an order of the Supreme Court, Queens County (Lonschein, J.), dated December 17, 1996, which imposed a $10,000 sanction upon them.
Ordered that the order is affirmed, without costs or disbursements.
The court did not improvidently exercise its discretion in imposing a sanction against the appellants for engaging in frivolous conduct (see, 22 NYCRR 130-1.1 [c] [1], [2]).
O’Brien, J. P., Pizzuto, Friedmann and McGinity, JJ., concur.